OFFICEOFTHEAITORNEY             GENERALOF       TEXAS
                                AUSTIN



Eomnrb'le Osorge H. shsgpord
Ca~ptx'ollerof Publio Accounts
Au6tan, T6xe8




          your latter of idrry6, 1942, aumta   for our atteation
aad ODiaiOn th@ fOllOlf%tig
                          in-,      Vhtah U6 OOpY tbl'@fl“=l

          mArtlole 7047, subdlvaaion 36, R. 0. s* lwiw
     a stat0 ocwpatlaa tax of O&q 2hmdr6d ($lOO,OO
     lam, foforthe op6ratloa of n&e Md twpka     l
           “Ish a ll
                  lp p r wia ~
                             te
                              p u.r
                                 ep tnia
                                      08 to
                                         n u h 6th e r
     or net the abovo wntiaood tax appllw to bowling al-
     XVI3 (nbi6 ud w        Din),'Ubb3h SW tt6w mWt6d               q
     tbo lwal Young lwn'o chrlatl+n Awoc5atioa of Port
     Artbur. ..!fhe barllmg alleyi referred ti are open to
     and bef& wad b$ ,4Ika     genorrl pub110 Sor a fw 6r
     cbe!!g6or twaty     (20) wnt* p6r gam6. The a6sb6w
     of the Y. R. C. A. art.aharg6d flf'tesr,            (15) omit8 per
            It 18 4iaimed that        tlla?-.t4.c. A. Boos not
     trgt4    th4b. bOUliru;   Illlqb    fOFor 4 DPOftt.


           %w~r6    tr'8,boulUzg allay loaated mar          the Y. X.
lioaoWbl6 O’BOX&Oil.i3hSDP-h                              P’43*          2


           m  4lttWbSd 14tt6l't0 y6u f3Wi 86tUtOC  ShiV6lV Imp-
p164mnts the sbov6 factual statamnt~peintiag      out that tbe
y. H. C. A. building 16 lOWt6d On Oitr &W'k DX'0P.r~. UintdXI-
4&   b;T    th6     City     Of     POP:      Uirtharc,      but         th6     boilding     Vhbh       h6ll666
tlx'botflI~&~
            a316r ID OyW&ed                               iIkb&-WU%iltl~w                     th6 Asswlatloa.
                    Tha oiwupation tax und6r oonsibez'atton3.6quot6d from
tbs oIt6d           st;tute a6 fOllOVs~
                    *ThQm Uhil                be wiSa               OZi8&t tSO]l6CtSahYIb
           6V6X-y    p4rsOII~        firtO,       CanrpuY           Or       66eOOiatiOZ5      Of     P6WSOXiS~
           puxsuiry:any at the oaoupotlons mmid in th6 foll~v-
           iX& n\ebOWd SUbdiViSi~S     Of'this lSl'tiCl6,  @II-1
           occup~tlon tax, vhttehslmll ba paid annually ti rd-
           V6ZXG6 6XC6pt Wh6W   h6Win  OttUZ'Wi66pZ’OVid6&    W 6Vim
           6uch o66qdion     Or 66?6RSt'666tsblishm6nt, aa follovsr
           Acts lat c. s. 1%9-t*D. 49.
                    "a**

                 “36.  nine   ana ten pin alleys.--praa every nlae
           or t6n pin or other ally u66d or op6rated for profit
              whPt6V0r   appY  WU6d,   COXlStX’tlCt6d Or O&l6lWt6dUDpaPr
           tL principal of abowl¶.ngalleyupon vblohplm,
           g6236,    ballS      ,   r-6,’        hOOp8       OC      OthOI’        d6V1C6fJ    aP6     U66d,
           vlth or ut
                   r g ator th
                            d a6l66bo er
                                      ftr g cO
                                             mFlll6yIn
                                                    s
           the 6m4 buil&Zng or plaoe, or ubethsr th6 balls or
           Oth6r d6V:O66 ap(LrO=sd OC Ussd bJ turndOr Qth6FUIs6,
           oaohuaQreQ~dollar6. Anyall6YuseilIn6onm66tIez%
           with any dmg  stew,  or p&66  wb6r6 toMoo   in my
           form ia sold, or upon whleh Monet or ottir thiage 6P
           rOlU0      (LF@ paid         of    obrl”@          iOr        th6     DriVil6g6       Of    phy-
           lag still bs rs                          as      or66         am3 op6mt6d           r0r     profit.
           Adis 1917, Jo. m

          It is rsadil~ ap$par6ntfrom an swwain~tion   of th6 fix+
gelng tax lBeasul=s
                  that th6 tax 16Vi6d th63'6\rs is an oaoupatlorul
6x0:66 or in@:rwt tax rrathorthan a Qlrwt prop6rty or ad valorem
tax, from vhlch latter ta% YotzngS6n's Ghr2etZma Assooiatlons are,
umlsr wrtsln cond:tIom, expross~ exiaaptb Artlale i%50, Sub-
dlvlafsn 2, Vsmonla Text36Civil f!tatutes,reading aa foll6var
fioAawtle c&xmgsII* ShepPsard,Page 3



                     "2.   ChriatiBn      A66W~tiOA6.--YOUUg            #ha’6
          ChriSti43A&llSOOiatiOABUti-             ufd YoUag lfM'6
          ChriStilUlASSW?fAtbB      Bdh%hk&S,      U66@ l    XO1U61V6~
          forth6pwpo66ofiurth6r~               r6lI@nl6 vork,ua
          aoting mrdsr ths 8pDrOVti aAQ acubpr8tioa of the
          5t6t6and~tOlU8ti6lUl~olmg88Ul'S               ChrlStiroASSO-
          Oi4ltiOAtWMllitt608Wd th6 YOtUl$vQJB6ll'S             t%dStiUl
          A6606isntiOB065itk66,        -    book6 ud fU%iitUZ'6QOB-
          taln6dlnauohbul1ding6,uul            the&polmdsattaohad
          therut n606666ry for th6 prop6r          WwpaAay          ot SU&
          bllildiag6,W6 urd ClajOmt           Of th6 66M6, 6lldnot
          l6666dor0th6ruI66u6odvIth6              ri6vtopr0fitotb6r
          th6U3fOP i&4 -066        Of bUd.AtaiAing      tb    LruildiZ~&S
          and Aaooolation,    6mdallandoumW%t         hradr oSth6 8bOv6
          &umtiOrmd nllglow       la6tItutIon6 not u66d vith a vlou
          to Dl-Ofit,but for th6 plll7H66Of Mint6w                      tb6
          fi66OCi~tiOth  pad bus6        in doing I'O1igiOU6WC&C,
          Aota 1913, p. 153."
                     The for6going us5ptlou          Is not a lIoab16 tin 6akdr6-
-6          no d6t”mlMt1oa               w    OS of vb8ther  tE prqs6r~Inqu66tion
16 60      USttd     66  to   OW       Witbbl   Mid  6%U@iSlL    bUEWh    U  OIir W-
68W&I       bfbE     d6V61m        PO    O&U     SktUt6,       gWWib1     Or    Smtrl,   6OW
f6fitng          w     l%‘B@ tfO
                              Up On
                                 A6U6hASSWi& tiO
                                               fF
                                                A8CU
                                                   iU@Oth 6r
                                                          tm
of tax6tIan, It but rtmreksr,
                            to b6 d6temIMd                              Ii the A66oaIatIan
&ytatlon    falla rithlatkb6l~grlisold6w6                               of th6abw6quotad
        .
           xtWill.bsOtd          tbttbtu          lWi6d~S~*Lltazl%
Of Art1616 7@k7, v6lraon's%~a6 Qia              st&UteSr a6-      axed16
aorqput6dupw th6ausb6ro?nlm66adt4aplaall6p                    oro?iheal-
lqs u66a or op6nt6d far DWfit (soMldsrlng all tatstraaks or
Q116y6  in tho 66l66 bUf.lding    W   p1S66   U   a Wit)  WthSP thrn   U&WA
the prlnolpal bu6Ine66 or owupatlao of th6 ts%pa WI cm 811meal
lpula . Tb6 Young H6nc6 Chd.stian         A66wiatfoa a tnlf & not, tmd6r
6n;roomtmf3tIoa,b6 oonrId6zvd~S 6agag6d inth6 pr%noIprlbwl-
a666 Or OOO'&"htiOAOf Op6X'Cbtilt&      -6    luLdt6U pin all-.      ~OY61p-
th61666, if, a6 iA@idOA~         t0 ttu b6WVOl6Ut      #W@“’    Of it6
6xX2"        itop6ratu       Suahau;       in l 'p&%6    Or '-66pWtt6 66kb-
             within th6 wwdm of %. St6tUt6, Vhi6h OtbW'UiW WtiS-
tI66 tdlW'&lhW&6~tS        t0 taurbulty fix* w SUbdiViSiOA          35, 0
tax lmula 114.
                     ml'
                   currot aaistrucrtIsuaAd o$tsrat1sAof talenIA6 aAd ten
Din    Rlltty6  OJXHTtt6dbp th6 lOW1   USW%StiQA      16 AOt d66CXibOd  fn
your      P6tter. It m6t be 866UObd    thst 666J6 N-6    "CWStrUOt66 OF
oprWt9d UpOn th0 pX'ti6lQlOOf A bQlfl%R$ A%lSJ slpotlU'hbXh p-8,
Qe@, b&118, rings, hoop0 or OthOF aori8es &Fe used, lritbout
ngud   to the &w&or of troakt or Alley8  in the Wmo bUi16ing
or plaee, or ubether the ball8 or other devloe~ AW rolled or
tuti by had or otherul@e,* 00 as to meet ehe reQUlrr;r?nts  d
the atatute.  !Pheonly w5Alnlrlg requ~ent     of tileltattse ra-
puLrlsigour conslder~tian l* vhether su6h nlae ~0.6ten pin rl-
1~   are 'opozatd for pwflt.’ 130a6 to be subject to the tax.
We do ad cauul6er the mere le$+Atlorrof the bpilding on olt~
property t.0be mAtedA   to the @eatian of barabilitywe1 non.
          uhother a See or ahrge  of tvanty cents (204) pes game
to ehe gurewl publio, or flfttrcm as&r (15d) per gane to mmmbom
of the A*mcl.ation,in a uoe or upewtlon OS theoe xilaesad ton
plo.82Uya for PwILt, a0 &e to ra&ier them taxable, vould, ia
the genonlity of eaee8, and vfthout f&x-tbr clefI.nltlou of the
tenu “opewted far profit” by the l.u@.al~ture,p~selble remre
a traalag of the fun& &a16an examlnatloa bto the orgAril6Ation
a a pda r p o em
              a ?th e
                    l8se6la tio  to n,
                                     determine iithe net pwaeetls
Uuwd to the beaeflt o r emiabmnt     o f( h
                                          Le r eoPn,
                                                   lmo r aorpow-
tlen or vow devoted to ohsbltable uaat so ai8 tc, ne@loe  the
pwnt   feature. Xoveve~r, 231
                            th e Lnstmalltnation,
                                         t           th eLe g l8k-
tu r bessr ea i~e
                e6h ls
                    Que8tton   tmr th e
                                      field
                                         o ff-A&r        md Zmter c
 wtatt6n by oemlog,    A# iWlom,   in subdlo~*ion 36,   what   tbq
L-      b ,wu u lr ing
                     t& & to
                           t b efur a b s
                                        le,
                                         A%dAllo mmust         b a
%Be6 00 C&PAbd   for p,orit*'